DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 3, 6, 9 and 11 in the reply filed on 9/14/22 is acknowledged. Claims 1-20 are pending and no claims have been withdrawn.

Drawings
The drawings are objected to because reference number 112 in fig. 84 should be corrected to 212. Reference number 20 is missing a lead line in fig. 90. The following figures include exploded views that require a bracket enclosing the structure within the figure or a dashed like connecting the floating structures: Figures 10, 14, 24, 42, 49, 50, 52, 58, 59, 66, 79, 80, 81, 84, 85, 90, 91, 95, 96, 119 and 120.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 141 in fig. 13, 98 in fig. 17 and 164 in fig. 26.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
There are two periods in line 5 of paragraph 222.  
Reference number 95 in paragraph 243 is not found in figures 110-115 as the paragraph states, but rather figure 116.
Reference number 102 in line 7 of paragraph 259 should be changed to 100.
Reference number 64 in paragraph 287 is not in figure 1 as the paragraph states. 
Reference number 158 in paragraph 290 is not in figure 2 as the paragraph states, but rather figure 83. 
In line 4 of paragraph 306, “is” should be changed to --in--.
Reference number 155 in paragraph 352 is not in figures 84-85 as the paragraph states. 
Paragraph 396 recites “[00274]” which should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the filter cartridge” in lines 1-2, which lacks proper antecedent basis.
Any remaining claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon (4,549,543).
Regarding claim 1, in fig. 1-3 Moon discloses a filter mask comprising: (a) a mask body 12 which, when worn by a user, abuts the face of the user and covers the mouth and nose of the user (Fig. 1); and, (b) a filter assembly (cartridge holder 18 and filter cartridge 40) that is suitable for having a filter media housed therein (Col. 2, ll. 52-57), the filter assembly having a port (distal opening to 18, see Fig. 2) for airflow therethrough as the user breathes, wherein when the filter mask is worn by a user and the user is standing upright, the port faces downwardly (Fig. 3).
Regarding claim 2, Moon discloses that when the user is wearing the mask, the filter assembly is positioned below a mouth of the user (Fig. 3) and a portion of the mask body overlying the mouth is transparent (Col. 2, ll. 13-17).
Regarding claim 3, Moon discloses that the filter media is removably receivable in the filter assembly while the filter mask is worn by a user (Fig. 2, the filter media within 40 are together removed by screw threads from 18, which is a portion of the assembly).
Regarding claim 4, Moon discloses that the filter media is removable through the port (Fig. 2-3 via screw threads, at least a portion of the filter media is removeable through the port).
Regarding claim 5, Moon discloses that the filter assembly has a cavity (within 18) in which the filter media is removably receivable (Fig. 2-3 via screw threads, at least a portion of the filter media is removeable through the port) and the port is located at the entrance to the cavity (Fig. 2).
Regarding claim 6, Moon discloses that the cavity has an insertion direction for the filter media (Fig. 2 and 3, the direction following the axis of 18 from the distal port of 18 and continuing in the direction towards 32), the cavity is defined by walls (walls of 18) and, when the filter media is positioned in the cavity (Fig. 3), the filter media is recessed inwardly of the port in the insertion direction (at least in part) and a portion of the walls define a descending lip (distal end of 18) which extend outwardly of the filter media (due to the thickness of the walls) in a direction that is opposite to the insertion direction.
Regarding claim 9, Moon discloses that the filter media is provided in a filter cartridge (Col. 2, ll. 52-57) and, when the filter cartridge 40 is positioned in the filter assembly (Fig. 3), a portion of two opposed sides of the filter cartridge is visible (Fig. 1) whereby the portions provide gripping surfaces for removal of the filter cartridge from the filter assembly (the filter cartridge 40 is removable by rotating the filter cartridge 40 with respect to 18).
Regarding claim 10, Moon discloses that the filter assembly has a cavity (within 18) in which the filter cartridge 18 is removably receivable (Col. 2, ll. 48-52), the cavity has an insertion direction for the filter cartridge (the direction following the axis of 18 from the distal port of 18 and continuing in the direction towards 32), the cavity is defined by walls (walls of 18) that extend in the insertion direction and the portion of two opposed sides of the filter cartridge 40 extend outwardly of two of the walls of the cavity (Fig. 1 shows that the portion of the two opposed walls that are gripped are outside of and external to the walls of 18) when the filter cartridge is inserted in the cavity.
Regarding claim 11, Moon discloses that the filter media 62 is provided in a filter cartridge 40 and the filter cartridge has a handle (gripping portions of 40).
Regarding claim 12, Moon discloses that the filter assembly is openable (40 and 18 are openable with respect to one another via screw threads, fig. 2).
Regarding claim 14, Moon discloses that the filter cartridge is lockingly receivable in the cavity (via screw threads, Col. 2, ll. 48-52).

Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samaniego (2011/0108035).
Regarding claim 1, in fig. 1-3 Samaniego discloses a filter mask comprising: (a) a mask body 12 which, when worn by a user, abuts the face of the user and covers the mouth and nose of the user (Fig. 2); and, (b) a filter assembly 22 that is suitable for having a filter media housed therein [0037], the filter assembly having a port (distal opening to 22) for airflow therethrough as the user breathes, wherein when the filter mask is worn by a user and the user is standing upright, the port faces downwardly (Fig. 2).
Regarding claim 7, Samaniego discloses that the port is used for inhalation and exhalation (there is only one opening via the filter).
Regarding claim 8, Samaniego discloses that the filter media is provided in a filter cartridge (filter media is provided within filter cartridge 34, [0037]) and the filter cartridge has an inhalation side (closest to patient mouth) and an exhalation side (furthest from patient mouth).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Moon, as applied to claim 12 above, in further view of Legare et al. (2018/0361295).
Regarding claim 13, Moon discloses that the filter assembly has a cavity (within 18) in which the filter cartridge 40 is removably receivable (via threaded screws), the cavity has an insertion direction for the filter cartridge (the direction following the axis of 18 from the distal port of 18 and continuing in the direction towards 32), the cavity is defined by walls (walls of 18) that extend in the insertion direction, but is silent regarding that one of the walls is moveable between a closed position in which the filter cartridge is secured in the cavity and a removal position in which the filter cartridge is removable from the cavity. However, in fig. 9 Legare teaches that one of the walls 65 of a cavity (formed within 65 and rectangular portion that houses filter cartridge 1 in fig. 9) is moveable between a closed position in which the filter cartridge is secured in the cavity (Fig. 8) and a removal position in which the filter cartridge is removable from the cavity (Fig. 9) [0049]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon’s filter cartridge and cavity shape with a rectangular shape with the addition of a pivoting wall, as taught by Legare, for the purpose of providing an alternate shape having the predictable results of housing a removable filter cartridge.
Regarding claim 15, the modified Moon discloses that the filter cartridge has a first engagement member (wall of 1, at the opposite end to 51 in fig. 9, Legare) which mates with a second engagement member (inner wall of 60 that mates with the first engagement member, Legare) when the filter cartridge is positioned in the cavity and the one of the walls is in the closed positioned whereby the filter cartridge is lockingly receivable in the cavity ([0054] Legare).
Regarding claim 16, the modified Moon discloses that the one of the walls is pivotally mounted to the filter assembly ([0049] Legare).
Regarding claim 17, the modified Moon discloses that the one of the walls has a guide surface (inner surface of the wall, which guides the filter cartridge in place upon closure).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Moon, as applied to claim 1 above, in further view of Nestelroad et al. (2019/0321663).
Regarding claim 18, Moon discloses that the filter media 62 is provided in the filter cartridge 40, but is silent regarding that the filter material is removably receivable in the filter cartridge. However, Nestelroad teaches filter material that is removably receivable in the filter cartridge ([0019] lines 5-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon’s filter media and filter cartridge with removable filter media, as taught by Nestelroad, for the purpose of recharging the filter cartridge as needed for protection to the user.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (4,549,543) in view of Nestelroad et al. (2019/0321663).
Regarding claim 19, in fig. 1-3 Moon discloses a filter mask comprising: (a) a mask body 12 which, when worn by a user, abuts the face of the user and covers the mouth and nose of the user (Fig. 1); and, (b) a filter assembly (18 and 40) having a cavity (within 18) in which a filter cartridge is removably receivable (Fig. 1-2 via screw threads, at least a portion of the filter media is removeable through the cavity), a filter media 61, but is silent regarding that the filter material is removably receivable in the filter cartridge. However, Nestelroad teaches filter material that is removably receivable in the filter cartridge ([0019] lines 5-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon’s filter media and filter cartridge with removable filter media, as taught by Nestelroad, for the purpose of recharging the filter cartridge as needed for protection to the user.
Regarding claim 20, the modified Moon discloses that the filter cartridge is openable whereby the filter media is removable when the filter cartridge is opened ([0019] lines 5-8 Nestelroad).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Conner (2021/0339058), Jansson et al. (2021/0316169) and Smith et al. (5,524,616) to respiratory masks with filters below the mouth.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785